The Disciplinary Review Board having filed with the Court its decision in DRB18-120, concluding that Jeffrey D. Marks of Clifton, who was admitted to the bar of this State in 1987, should be censured for violating RPC 1.15(a) (failure to safeguard funds/commingling) and RPC 1.15(d) (failure to comply with recordkeeping requirements under Rule 1:21-6), and good cause appearing;
It is ORDERED that Jeffrey D. Marks is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *250expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.